Filed 10/10/14 P. v. Amador CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141204
v.
MIGUEL ENRIQUE AMADOR,                                              (Mendocino County
                                                                    Super. Ct. No. SCUK-CRCR-13-72425;
         Defendant and Appellant.                                   SCUK-CRCR-13-73369)



         Miguel Enrique Amador appeals from a judgment entered on his guilty plea to
second degree burglary (Pen. Code,1 § 459) in Case No. SCUK-CRCR-13-72425 and to
failing to appear while released on bail (§ 1320.5) in Case No. SCUK-CRCR-13-73369.
Defendant admitted committing the latter offense while he was released on bail on the
burglary case (§ 12022.1). In both cases, defendant also admitted that he suffered a prior
serious felony conviction pursuant to section 1170.12 and that he served two prior prison
terms within the meaning of section 667.5, subdivision (b). His counsel raises no issues
and asks this court for an independent review of the record to determine whether there are
any arguable issues. (People v. Wende (1979) 25 Cal. 3d 436.) Defendant was apprised
of his right to file a supplemental brief but did not do so.
         On August 22, 2013, an information was filed in Case No. SCUK-CRCR-13-
72425 alleging that defendant committed second degree burglary and that he suffered a
prior strike and served two prior prison terms. The charges stemmed from an incident in

1
    All further statutory references are to the Penal Code.

                                                             1
which defendant shattered the driver’s side rear window of a Subaru and stole a canvas
bag containing CDs.
       On the same day, an information was filed in Case No. SCUK-CRCR-13-73369
alleging that on June 21, 2013, defendant failed to appear in the second degree burglary
case. Defendant had been released on bail after he was charged in the burglary case, but
failed to make his next court appearance.
       On January 8, 2014, defendant requested that the court strike his prior serious
felony conviction pursuant to section 1385.
       On February 10, 2014, the court denied the motion to strike the prior serious
felony conviction. In Case No. SCUK-CRCR-13-73369, the court imposed the mitigated
term of 16 months on the failure to appear offense, and doubled that term to 32 months
pursuant to the Three Strikes law. The court imposed a two-year term for the section
12022.1 enhancement and an additional two years for the prior prison term
enhancements. In Case No. SCUK-CRCR-13-72425, the court imposed a consecutive
term of one year and four months on the section 459 conviction. In total, defendant was
sentenced to eight years in state prison. The court awarded 406 days of custody credits.
       Defendant was represented by counsel. This court has reviewed the entire record
and there are no meritorious issues to be argued.
       The judgment is affirmed.

                                                    _________________________
                                                    Rivera, J.

We concur:

_________________________
Ruvolo, P.J.

_________________________
Reardon, J.




                                              2